 

Exhibit 10.4

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 2 (this “Agreement”) to the Employment Agreement dated as of
March 24, 2004 and amended as of February 13, 2007 (the “Employment Agreement”),
between CapLease, Inc., a Maryland corporation (the “Company”) and Robert C.
Blanz (the “Executive”), is made and entered into this 24 day of September, 2013
(the “Effective Date”).

 

RECITALS

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as provided herein:

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

The following amendments to the Employment Agreement shall be effective as of
the Effective Date, provided however, that the amendments made by Section 6,
Section 8 and Section 11 of this Agreement shall not be effective unless and
until the Closing Date, as that term is defined in that certain Agreement and
Plan of Merger, dated as of May 28, 2013, by and among American Realty Capital
Properties, Inc., a Maryland corporation, ARC Properties Operating Partnership,
L.P., a Delaware limited partnership, Safari Acquisition, LLC, a Delaware
limited liability company, the Company, Caplease, LP, a Delaware limited
partnership, and CLF OP General Partner LLC, a Delaware limited liability
company:

 

1.            Section 5(e)(ii) of the Employment Agreement is amended to read as
follows:

 

For purposes of this Agreement, “Good Reason” shall mean (A) a material
reduction by the Company in the Base Salary, (B) a material reduction in the
Executive’s duties and responsibilities, or the assignment to the Executive of
any duties materially and detrimentally inconsistent with the Executive’s
position with the Company without the consent of the Executive, (C) a material
breach of this Agreement by the Company, which, with respect to (A), (B) or (C)
has not been cured within thirty (30) days after written notice of such action
or breach has been given by the Executive to the Company. A termination by the
Executive shall not be for Good Reason unless the Executive gives written notice
of such action or breach to the Company within ninety (90) days after the
initial occurrence or existence of such action or breach and the Executive
terminates employment within thirty (30) days after the end of the Company’s
cure period without the action or breach having been cured by the Company. The
parties to the Agreement agree that as of the Effective Date, there has been no
reduction by the Company of Base Salary, no material reduction in titles,
duties, and responsibilities or the assignment to the Executive of any duties
materially inconsistent with the Executive’s position with the Company, no
requirement that the Executive relocate to a location outside the New York
metropolitan area or a material breach of this Agreement by the Company.

 

2.            The second sentence of Section 6(a) of the Employment Agreement is
amended to read as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

EXECUTION VERSION

 

 

In addition, within ten (10) days after the release described in Section 6(f)
has become effective and irrevocable in accordance with Section 6(f), (i) the
Executive’s estate shall be paid a Pro rata Portion of the Executive’s Maximum
Bonus (each as defined below) and (ii) all of the Executive’s outstanding
options, restricted share awards and any other equity rights granted by the
Company to the Executive shall continue to be governed by the applicable grant
agreement and related plan.

 

3.            The last sentence of Section 6(b) of the Employment Agreement is
amended to read as follows:

 

In addition, within ten (10) days after the release described in Section 6(f)
has become effective and irrevocable in accordance with Section 6(f), (i) the
Executive shall be paid a Pro rata Portion of his Maximum Bonus and (ii) all of
the Executive’s outstanding options, restricted share awards and any other
equity rights granted by the Company to the Executive shall continue to be
governed by the applicable grant agreements and related plan.

 

4.            Section 6(d) of the Employment Agreement is amended to read as
follows:

 

Decision by the Company not to Extend the Agreement. In the event the Company
determines not to extend this Agreement by giving written notice in accordance
with Section 1 and the Executive’s employment terminates at the end of the
Employment Period, the Executive shall receive, at the end of the Employment
Period and within ten (10) days after the release described in Section 6(f) has
become effective and irrevocable in accordance with Section 6(f), a lump sum
payment equal to his annual Base Salary, at the rate in effect on the last day
of the Employment Period.

 

5.            The second sentence of Section 6(e) of the Employment Agreement is
amended to begin “In addition, subject to compliance with Section 6(f),
Executive shall be entitled to the amounts/benefits described in (i) through (v)
below and within ten (10) days after the release described in Section 6(f) has
become effective and irrevocable in accordance with Section 6(f), the Executive
shall be paid the amounts described in (i), (ii) and (iii) below:”

 

6.            Section 6(e)(iv) is amended to read as follows: “Intentionally
Left Blank.”

 

7.            Section 6(f) of the Employment Agreement is amended to read as
follows:

 

Release. Payments by the Company required under this Section 6 following
termination or expiration of the Executive’s employment for any reason (other
than payments of accrued but unpaid amounts) shall be conditioned on and shall
not be payable until receipt of a written release in form and substance
reasonably acceptable to the Company of any and all past, present or future
claims that the Executive (or, in the event of his death, his estate) may have
against the Company or any of its affiliates and any of their respective
officers, directors, members or managers; provided however that the Executive
shall not be required to release any right or entitlement that the Executive may
have to enforce the provisions in Section 7(d) of the Agreement. The release
must become effective and irrevocable no later than forty-five (45) days after
the Date of Termination or the last day of the Employment Period, as applicable,
and the Company agrees to provide the Executive with the release within fifteen
(15) days after the Date of Termination or the last day of the Employment
Period, as applicable.

 

 
 

--------------------------------------------------------------------------------

 

 

EXECUTION VERSION

 

 

8.            The following language shall be added to the end of Section 7(c)
of the Employment Agreement:

 

Notwithstanding any provision of the Agreement to the contrary, in the event
that any portion of the payments and benefits provided to Executive under this
Agreement and any other payments and benefits under any other agreement with or
plan of the Company (in the aggregate, “Total Payments”) would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code (the “Excise
Tax”), then notwithstanding anything in this Agreement to the contrary the
amount payable to Executive under Section 7(c) of the Agreement shall be reduced
such that the value of the aggregate Total Payments that Executive is entitled
to receive shall be approximately one dollar ($1) less than such maximum amount
(the “Capped Total Payments”). Unless otherwise elected by the Executive, to the
extent permitted under Code Section 409A (as defined below), any reduction shall
first be applied to the Control Change Severance Payment benefits which are not
subject to Code Section 409A and then to the Control Change Severance Payment
benefits which are subject to Code Section 409A, if any. The determination of
the Capped Total Payments amount shall be made in writing in good faith by a
nationally recognized independent certified public accounting firm selected by
the Company and approved by the Executive.

 

9.            Section 7(d)(i) of the Employment Agreement is amended to read as
follows:

 

(a)     In the event that, after the application of Section 7(c), any Control
Change Severance Payment or other benefit or amount payable to the Executive
(under this Agreement or otherwise and by the Company or any other entity),
shall (1) constitute “parachute payments” within the meaning of Section 280G (as
it may be amended or replaced) of the Internal Revenue Code (the “Code”)
(“Parachute Payments”) and (2) be subject to the excise tax imposed by
Section 4999 (as it may be amended or replaced) of the Code (“the Excise Tax”),
then the Company shall pay to the Executive an additional amount (the “Gross-Up
Amount”) such that the net amount and benefits retained by the Executive after
the deduction of the Excise Tax (including interest and penalties) and any
federal, state or local income and employment taxes (including interest and
penalties) upon the Gross-Up Amount shall be substantially equal to the benefits
that would have been delivered hereunder had the Excise Tax not been applicable
and the Gross-Up Amount not been paid.

 

10.          The Employment Agreement is further amended by adding the following
new Section 15:

 

Section 409A.

 

(a)     This Agreement is intended to be exempt from or comply with Section 409A
of the Internal Revenue Code of 1986, as amended, and all Treasury Regulations
and guidance promulgated thereunder (“Code Section 409A”) and to the maximum
extent permitted the Agreement shall be limited, construed and interpreted in
accordance with such intent. Notwithstanding any other provision of this
Agreement to the contrary, to the extent that any reimbursement of expenses
constitutes “deferred compensation” under Code Section 409A, such reimbursement
shall be provided no later than December 31 of the year following the year in
which the expense was incurred. The amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year.
The amount of any in-kind benefits provided in one year shall not affect the
amount of in-kind benefits provided in any other year.

 

 
 

--------------------------------------------------------------------------------

 

 

EXECUTION VERSION

 

 

(b)     For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), the right to
receive payments in the form of installment payments shall be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment shall at all times be considered a separate and distinct payment.

 

(c)     Notwithstanding any other provision of this Agreement to the contrary,
if at the time of Executive’s separation from service (as defined in Code
Section 409A), Executive is a “Specified Employee”, then the Company will defer
the payment or commencement of any nonqualified deferred compensation subject to
Code Section 409A payable upon separation from service (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six (6) months following separation from service or, if earlier,
the earliest other date as is permitted under Code Section 409A (and any amounts
that otherwise would have been paid during this deferral period will be paid in
a lump sum on the day after the expiration of the six (6) month period or such
shorter period, if applicable). Executive will be a “Specified Employee” for
purposes of this Agreement if, on the date of Executive’s separation from
service, Executive is an individual who is, under the method of determination
adopted by the Company designated as, or within the category of employees deemed
to be, a “Specified Employee” within the meaning and in accordance with Treasury
Regulation Section 1.409A-1(i). The Company shall determine in its sole
discretion all matters relating to who is a “Specified Employee” and the
application of and effects of the change in such determination.

 

(d)     If any payment that is subject to Code Section 409A may be paid in more
than one taxable year depending on when the Executive signs a release agreement,
the payment shall be made in the second taxable year.

 

11.          The Employment Agreement is further amended by adding the following
new Section 16.

 

Other.

 

(a)          Survival. Notwithstanding anything in this Agreement or elsewhere
to the contrary, the provisions of Sections 6, 7, 8, 9, 11, 12 and 16 shall
survive the termination of this Agreement.

 

(b)          Waiver. Notwithstanding any provision of the Agreement to the
contrary, in no event shall the Executive’s employment with ARC Advisory
Services, LLC be deemed to be a violation of Section 9 of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

EXECUTION VERSION

 

 

12.          Except as expressly provided in this Agreement or as necessary to
effectuate the terms of this Agreement, the Employment Agreement shall not be
otherwise amended but shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

  

 

    CAPLEASE, INC.              By: /s/ Paul H. McDowell              Name: 
Paul H. McDowell             Title:  Chief Executive Officer                    
         

/s/ Robert C. Blanz

     

Robert C. Blanz

 



 

 